DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, and 6-15 were previously pending and subject to a Non-Final Office Action having a notification date of November 16, 2020 (“Non-Final Office Action”).  Following the Non-Final Office Action, Applicant filed an Amendment on February 16, 2021 amending claims 1-4, 6, 9-12, 15.  Claims 16 and 17 were newly added.  
Claims 1-4, and 6-17, are currently pending and have been examined.
Response to Arguments
Response to Applicant’s Arguments Regarding Objections of the Specification:
Applicant’s arguments, see Applicant’s remarks, page 17, filed February 16, 2021, with respect to the objections of claims and specifications have been fully considered and are persuasive. Thus, the objections have been withdrawn.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103:
These arguments are moot in view of the new grounds of rejections set forth below. Moreover, the amended features raised new issues under §112. Please see updated rejections below.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites, "linking the wireless earpieces to a wireless device associated with a health care provider". The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the linked wireless device is associated with a health care provider.  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Page 19, lines 20-21 of the Applicant’s disclosure recites “linking one or more wireless earpieces with a communications device”. However, the disclosure fails to disclose that the linked wireless device is associated with a health care provider, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claims 6 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Page 19, lines 20-21 of the Applicant’s disclosure recites “linking one or more wireless earpieces with a communications device”. However, the disclosure fails to disclose that the wireless device is associated with a health care provider, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claims 2-4 depend from claim 1 and thus inherent the deficiencies in claim 1.
Claims 7-11 depend from claim 6 and thus inherent the deficiencies in claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electronic device" in lines 33 and 35. There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “the wireless device”.

Claims 7-11 depend from claim 6 and thus inherent the deficiencies in claim 6.
Claims 13-17 depend from claim 12 and thus inherent the deficiencies in claim 12.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf"), in view of WIPO Pub. No. WO2017062621 to Berardinelli et al. (“Berardinelli”), and further in view of U.S. Patent App. Pub. No. 20160116351 to Gross et al. ("Gross"). 
Regarding claim 6, LeBoeuf discloses:
A wireless earpiece (see Fig. 4 wireless earpiece), comprising: 
a frame (see Fig. 1 and [79] "and at least one housing 18") for fitting in an ear of a user; 
a processor disposed within the frame of the wireless earpiece (see [87] "the signal processor 13") controlling functionality of the wireless earpiece; 
a transceiver disposed within the frame and operatively connected to the processor (see [79] "at least one transmitter/receiver 14") communicating with at least a wireless device (see Fig. 2 and [101] portable telecommunication device 22 is the wireless device);
wherein the wireless earpiece is configured to receive at the transceiver of the wireless earpiece from the wireless device a plurality of electronic medical record (EMR) settings used for performing a set of sensor measurements of the user of the wireless earpiece (see [102], telecommunication device 22 can communicate with the wireless earpiece to transfer commands, activate or deactivate sensors. Also see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. The user uses telecommunication device 22 to download specialized algorithm and install it on to the wireless earpiece to have the earpiece focus on heart rate monitoring);
a plurality of sensors including at least one biometric sensor operatively connected to the processor of the wireless earpiece (see [79] "at least one physiological sensor 11") and at least one inertial sensor operatively connected to the processor of the wireless earpiece (see [120] "accelerometers inside the wearable monitor 21 (10) and [159] "inertial sensor pedometers") to perform sensor measurements of the user based on the EMR settings; 
wherein the plurality of sensors is configured to determine an identity of the user of the wireless earpiece (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21);
a memory disposed within the wireless earpiece operatively connected to the processor storing the sensor measurements and the EMR settings (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13. Also see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly and install it on to wireless earpiece);
wherein the processor of the wireless earpiece summarizes the sensor measurements (see [129] "combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……these algorithms are executed within the sensor module 21 itself, ……through a processor 13 inside the module 21 (10)." Algorithms are executed by the processor in the sensor module (i.e., wireless earpiece) to analyze sensor measurements), determines that an EMR is associated with the identity of the user of the wireless earpiece (see [104] "personalized information such as name, birth date, address, and the like". Personalized information of the user is used to associate with an EMR), populates the EMR of the user with the sensor measurements (see Fig. 9 and [97] "FIG. 9 illustrates the display of physiological information and environmental information collected by a monitoring device 10 via a user's cell phone, according to some embodiments of the present invention", and see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)". Populating EMR with sensor data and send to portable telecommunication device for , and electronically sends communications including the populated EMR to the wireless device (see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)") associated with health care provider for validation of the EMR (the limitation of “associated with an authorized medical professional for validation of the EMR” is a recitation of intended use. The wireless earpiece disclosed is capable of being used to validate EMR from an authorized medical professional);
wherein the memory of the wireless earpieces stores the populated EMR (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM).
While LeBoeuf discloses that sensor measurement is populated as discussed above, LeBoeuf appears to be silent regarding the following:
the wireless device is associated with a healthcare provider;
the EMR settings are received from the health care provider;
receiving validation of the sensor measurements from the electronic device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR;
populates the EMR of the user with identifying information of the wireless earpieces; 
wherein the identifying information of the wireless earpieces comprises at least a serial number of the wireless earpieces.
Berardinelli teaches that it was known in the health monitoring art at the time of filing to include:
the wireless device is associated with a healthcare provider (see [203] clinician’s mobile device);
the EMR settings are received from the health care provider (see [199], the clinician assigns a treatment protocol to the patient. The treatment protocol is then uploaded to the sensor device, which will be worn by the patient. Also see [198], information recorded on the information device (sensor device) will be automatically obtained and recorded in EMR);
receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR (see [280], the clinician selects a patient from the mobile app of his or her mobile device and sends a specific measurement to be taken by the patient using the sensor device worn by the patient. The clinical selects “start” on the mobile app to capture the measurement, if the clinician is satisfied with the measurement, he or she will press yes to approve the measurement and system will then queue the next measurement. All the measurements will be uploaded and stored in the patient’s EMR) in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device (see [187] and [279] of Berardinelli). 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include the wireless device is associated with a healthcare provider; the EMR settings are received from the health care provider; receiving validation of the sensor measurements from the electronic device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR as taught by Berardinelli in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device.
Gross teaches that it was known in the health monitoring art at the time of filing to populate EMR with identifying information of the sensor device, wherein the identifying information comprises at least a serial number of the sensor device (see [97], device manufacturer, serial number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf in view of Berardinelli to populate EMR with identifying information of the sensor device, wherein the identifying information comprises model number of the sensor device as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to populate EMR with identifying information of LeBoeuf’s wireless earpiece, wherein the identifying information comprises model number of LeBoeuf’s wireless earpiece in order to determine the health sensor’s capabilities and specific configurations for the health sensor device, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).

Regarding claim 7, LeBoeuf further discloses:
The wireless earpiece of claim 6, wherein the transceiver establishes a Bluetooth link with the wireless device, and wherein the populated EMR is saved in the wireless device (see [93] Bluetooth, and [101], wearable sensor module 21 communicates with portable telecommunication device 22 through Bluetooth technology. Also see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM).


The wireless earpiece of claim 7, wherein the sensor measurements include biometric readings of the user include at least pulse, blood pressure, blood oxygenation, temperature, and user experienced forces and wherein a first field of a plurality of fields of the EMR is populated with the biometric readings (see [80] “heart rate, pulse rate……body temperature”. Also see [119] and Fig. 11, sensor measurements for example psychological and physiological stress together with time information can be stored, and displayed on a portable telecommunication device 22. Biometric data is the one of the fields of EMR. Time is also one of the fields of EMR).
Regarding claim 10, LeBoeuf further discloses:
The wireless earpiece of claim 7, wherein the memory stores the sensor measurements within the EMR (see [93] “digital memory” and [113] flash memory, RAM. Also see [113] “store environmental data…….This stored data can be accessed at a later time”) for subsequent validation by the authorized healthcare provider (the limitation of “for subsequent validation by the authorized healthcare provider” is a recitation of intended use. The wireless earpiece disclosed is capable of being used to validate EMR from an authorized medical professional).
Regarding claim 11, LeBoeuf further discloses:
The wireless earpiece of claim 9, wherein second field of the plurality of fields of the EMR is further populated with identifying information for the wireless earpieces (see [104] "personalized information such as name, birth date, address, and the like").
Regarding claim 12, LeBoeuf discloses:
A wireless earpiece (see Fig. 4 wireless earpiece), comprising: 
a plurality of sensors disposed within a frame of the wireless earpiece (see Fig. 1 and [79], wireless earpiece has a housing 18, sensors such as 11 and 12 as shown in Fig. 1 are disposed within the housing), including at least one biometric sensor (see [79] "at least one physiological sensor 11"), at least one microphone (see [93] and Fig. 1, "The communication and entertainment module 17 may contain at least one microphone") and at least one inertial sensor (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), that perform a set of sensor measurements of a user utilizing the wireless earpiece (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body", wireless earpiece perform sensor measurements); 
wherein the wireless earpiece is configured to receive at the wireless earpiece a plurality of settings used to perform the set of sensor measurements of the user utilizing the wireless earpiece (see [102], telecommunication device 22 can communicate with the wireless earpiece to transfer commands, activate or deactivate sensors. Also see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. For example, the user uses telecommunication device 22 to download specialized algorithm and install it on to the wireless earpiece to have the earpiece focus on heart rate monitoring); 
wherein the wireless earpiece is configured to identify the user of the wireless earpiece utilizing at least one of the plurality of sensors (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21. Also see [104] "personalized information such as name, birth date, address, and the like");
wherein the set of sensor measurements comprises at least position data of the user and orientation data of the user sensed by the inertial sensor and biometric data sensed by the at least one biometric sensor (see [157], “person's body motion and head position can be monitored by integrating a motion sensor into an earpiece module (e.g., 40, FIG. 4) Two such compact motion sensors include gyroscopes and accelerometers……When the head is moved, a motion sensor detects the displaced motion from the origin”. Also see [137], stress level can be monitored by monitoring heart rate, breathing rate, core body temperature, acceleration, the weather conditions, air quality etc.);
a memory disposed within the frame of the wireless earpiece (see [113] data storage component in sensor module 21 (wireless earpiece). And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is disposed within the housing) for storing sensor measurements (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user.), identifying information of a user of the wireless earpiece (See [17] “Information collected from each monitoring device may include information that is personal and private……In the private portion, health and environmental data that is personalized for each subject is stored” and [104] “the personal database 25 contains health and environmental data that is personalized for each monitoring device user, including personalized information such as name, birth date, address, and the like”.), and settings (see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. For example, the user uses telecommunication device 22 to download specialized algorithm and install/save it on to the wireless earpiece to have the earpiece focus on heart rate monitoring); 
a processor disposed within the frame of the wireless earpiece (see [87] "the signal processor 13". Also see Fig. 1, 13 is disposed within housing 18) for controlling the functionality of the wireless earpiece; 
wherein the processor performs the sensor measurements of the user utilizing sensors of the wireless earpiece (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body", wireless earpiece perform sensor measurement), summarizes the set of the sensor measurements (see Fig. 1 and [83] “The signal processor 13 may be configured to process information from a physiological sensor and/or an environmental sensor to assess aging rate.” See Fig. 2 and [129] “these algorithms are executed within the sensor module 21 itself, without the need for processing in the telecommunication ), associates an electronic medical record (EMR) with the identity of the user of the wireless earpiece (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21. Also see [104] "personalized information such as name, birth date, address, and the like"), communicates the set of sensor measurements to a wireless device (see [141] raw or processed data from these sensors can be wirelessly transferred to a portable telecommunication device 22 (FIG. 2). Also see [119] and Fig. 11, sensor measurements for example psychological and physiological stress can be stored, and displayed on a portable telecommunication device 22) associated with the medical professional for validating the sensor measurements and validating the association of the EMR with the user of the wireless earpiece (the limitation of “associated with a medical professional for validating the sensor measurements and validating the association of the EMR with the user of the wireless earpiece” is a recitation of intended use. The wireless earpiece disclosed is capable of being used to validate EMR from an authorized medical professional).
While LeBoeuf discloses that sensor measurement is populated as discussed above, LeBoeuf appears to be silent regarding the following:
the plurality of settings is received from a medical professional;
 is associated with the medical professional;
receives validation of the set of sensor measurements from the wireless device associated with the medical professional, stores the validation of the sensor measurements in the memory of the wireless earpiece;
memory stores identifying information of the wireless earpiece, 
processor communicates the identifying information of the wireless earpiece.
Berardinelli teaches that it was known in the health monitoring art at the time of filing to include:
the plurality of settings are received from the health care provider (see [199], the clinician assigns a treatment protocol to the patient. The treatment protocol is then uploaded to the sensor device, which will be worn by the patient. Also see [198], information recorded on the information device (sensor device) will be automatically obtained and recorded in EMR);
the wireless device is associated with a healthcare provider (see [203] clinician’s mobile device);
receives validation of the set of sensor measurements from the wireless device associated with the medical professional, stores the validation of the sensor measurements in the memory of the sensor device (see [280], the clinician selects a patient from the mobile app of his or her mobile device and sends a specific measurement to be taken by the patient using the sensor device worn by the patient. The clinical selects “start” on the mobile app to capture the measurement, if the clinician is satisfied with the measurement, he or she will press yes to approve the measurement and system will then queue the next measurement. All the information will be uploaded and stored in the patient’s EMR. It is inherent that the information need to be first stored in the memory of the sensor device and then upload to EMR) in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device (see [187] and [279] of Berardinelli). 

Gross teaches that it was known in the health monitoring art at the time of filing to store identifying information of the health sensor device in its memory and communicate the identifying information of the health sensor device by its processor (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See [136], hand-held medical-data capture-device 104 maintains an internal storage mechanism for unsaved patient records. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to store identifying information of the health 
Regarding claim 13, LeBoeuf further discloses:
The wireless earpiece of claim 12, wherein the processor further performs a compilation of the set of sensor measurements (see [129] "combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……these algorithms are executed within the sensor module 21 itself ……through a processor 13 inside the module 21 (10)." Algorithms are executed by the processor in the sensor module (i.e., wireless earpiece) to get a compilation sensor measurements) to prepare the set of sensor measurements for communication to the wireless device (the limitation of “prepare the set of sensor measurements for communication to the wireless device” is a recitation of intended use. The wireless earpiece disclosed is capable of being used to prepare the sensor measurements for communication to the wireless device).
Regarding claim 14, LeBoeuf further discloses:
The wireless earpiece of claim 12, wherein an EMR is updated utilizing the set of sensor measurements (see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)" and [121] “information from ).
Regarding claim 15, LeBoeuf further discloses:
The wireless earpiece of claim 12, wherein the biometric data include at least pulse, blood pressure, blood oxygenation, temperature, and user experienced forces (see [80] “heart rate, pulse rate……body temperature”).
Regarding claim 16, LeBoeuf further discloses:
The wireless earpiece of claim 12, wherein the EMR comprises a plurality of fields and wherein a first field of the plurality of fields is associated with the biometric data (see [119] and Fig. 11, sensor measurements for example physiological data and stress data together with time information can be stored, and displayed on a portable telecommunication device 22. Biometric data is the one of the fields of EMR. Time is also one of the fields of EMR). 
LeBoeuf does not explicitly teach:
a second field of the plurality of fields is associated with the model of the wireless earpieces.
Gross teaches that it was known in the health monitoring art at the time of filing to include a second field of the plurality of fields is associated with the model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include a second field of the plurality of fields is associated with the model of the wireless earpieces as taught by 
Regarding claim 17, LeBoeuf further discloses:
The wireless earpiece of claim 16 wherein the EMR is populated with patient identifying information in a third field of a plurality of fields of the EMR (see [104] "personalized information such as name, birth date, address, and the like").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf"), in view of WIPO Pub. No. WO2017062621 to Berardinelli et al. (“Berardinelli”), in view of U.S. Patent App. Pub. No. 20160116351 to Gross et al. ("Gross"), and further in view of U.S. Patent App. Pub. No. 2018/0103874 to Lee et al. ("Lee").
Regarding claim 8, LeBoeuf does not explicitly teach:
EMR is populated in response to the sensor measurements exceeding a threshold associated with the user.
However, Lee teaches that it was known in the medical monitoring art at the time of filing to include: 
EMR is populated in response to the sensor measurements exceeding a threshold associated with the user (see [163] “A change that exceeds a certain threshold in both the roll and pitch dimensions corresponds to an[d] orientation change event…… the threshold is 45 degrees and thus, if 
Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring art before the effective filing date of the claimed invention to modify the method of LeBoeuf to populate EMR in response to the sensor measurements exceeding a threshold as taught by Lee in order to reduce risk of patient when measurements exceeds a threshold.  

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf"), in view of WIPO Pub. No. WO2017062621 to Berardinelli et al. (“Berardinelli”), in view of U.S. Patent App. Pub. No. 2016/0116351 to Gross et al. ("Gross"), and further in view of U.S. Patent App. Pub. No. 2005/0251423 to Bellam et al. ("Bellam").
Regarding claim 1, LeBoeuf discloses:
A method for populating an electronic medical record (EMR) utilizing wireless earpieces (see Fig. 4 wireless earpiece), comprising: 
determining by the wireless earpieces an identity of a user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21);
linking the wireless earpieces (see Fig. 4 wireless earpiece, Fig. 2 and [101] wearable sensor module is the wireless earpiece is the wireless earpiece) to a wireless device (see Fig. 2 and [101] portable telecommunication device 22 is the wireless device), 
wherein the wireless earpieces comprise at least one earpiece further comprising: 
a frame (see Fig. 1 and [79] "and at least one housing 18"), at least one microphone (see [93] "The communication and entertainment module 17 may contain at least one microphone"), a processor operatively connected to the at least one microphone (see [87] "the signal processor 13", 17 is connected to 13), a wireless transceiver (see [79] "at least one transmitter/receiver 14") for connecting to the wireless device, the wireless transceiver operatively connected to the processor (see [79] "at least one transmitter/receiver 14", 14 is connected to 13), at least one biometric sensor operatively connected to the processor (see [79] "at least one physiological sensor 11," 11 is connected with 13), at least one inertial sensor operatively connected to the processor (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), and at least one memory operatively connected to the processor and disposed within frame (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13. Memory and processor are disposed within the housing); 
receiving at the wireless earpieces and from the wireless devices a plurality of EMR settings used for performing a set of sensor measurements of the user of the wireless earpieces (see [102], telecommunication device 22 can communicate with the wireless earpiece to transfer commands, activate or deactivate sensors. Also see [172], wireless earpiece may be configured such that user preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. For example, the user uses telecommunication device 22 to download specialized algorithm and install it on to the wireless earpiece to have the earpiece focus on heart rate monitoring);
performing the set of sensor measurements of the user of the wireless earpieces utilizing the at least one biometric sensor, the at least one microphone and the at least one inertial sensor of the wireless earpieces based on the EMR settings (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body", [120] "accelerometers inside the wearable monitor 21 (10) and [159] "inertial sensor pedometers". Also see [165], “Environmental noise can be monitored, for example, by transducer, microphone, or the like.”); 
wherein the set of sensor measurements comprises at least position data of the user and orientation data of the user sensed by the at least one inertial sensor and biometric data of the user sensed by the at least one biometric sensor (see [157], “person's body motion and head position can be monitored by integrating a motion sensor into an earpiece module (e.g., 40, FIG. 4) Two such compact motion sensors include gyroscopes and accelerometers……When the head is moved, a motion sensor detects the displaced motion from the origin”. Also see [137], stress level can be monitored by monitoring heart rate, breathing rate, core body temperature, acceleration, the weather conditions, air quality etc.);
determining by the wireless earpieces that the EMR is associated with the identity of the user of the wireless earpieces (see [132], the monitor 21 (wireless earpiece) may be programmed to recognize individuals audibly and/or visually through sensors integrated into the monitor 21. Also see [104] "personalized information such as name, birth date, address, and the like");
populating the EMR of the user of the wireless earpieces with the set of sensor measurements, the populating performed by the processor of the wireless earpiece (see Fig. 9 and [97] "FIG. 9 illustrates the display of physiological information and environmental information collected by a monitoring device 10 via a user's cell phone, according to some embodiments of the present invention", and see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)". Populating EMR with sensor data and send to portable telecommunication device for displaying); 
storing the populated EMR of the user of the wireless earpieces in the memory of the wireless earpieces (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13);
sending communications including the populated EMR of the user with the set of sensor measurements from the wireless earpieces to the wireless device (see [141] "Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)").
LeBoeuf does not explicitly teach:
the wireless device is associated with a healthcare provider;
the EMR settings are received from the health care provider;
receiving validation of the sensor measurements from the electronic device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR;
populating the EMR of the user with information about the wireless earpieces, the populating performed by the processor, wherein the information comprises the at least a model of the wireless earpieces; 
wherein the set of sensor measurements further comprises a date and time associated with the set of sensor measurements, and the associated date and time of the set of sensor measurements.
Berardinelli teaches that it was known in the health monitoring art at the time of filing to include:
the wireless device is associated with a healthcare provider (see [203] clinician’s mobile device);
the EMR settings are received from the health care provider (see [199], the clinician assigns a treatment protocol to the patient. The treatment protocol is then uploaded to the sensor device, which will be worn by the patient. Also see [198], information recorded on the information device (sensor device) will be automatically obtained and recorded in EMR);
receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR (see [280], the clinician selects a patient from the mobile app of his or her mobile device and sends a specific measurement to be taken by the patient using the sensor device worn by the patient. The clinical selects “start” on the mobile app to capture the measurement, if the clinician is satisfied with the measurement, he or she will press yes to approve the measurement and system will then queue the next measurement. All the measurements will be uploaded and stored in the patient’s EMR) in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device (see [187] and [279] of Berardinelli). 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include the wireless device is associated with a healthcare provider; the EMR settings are received from the health care provider; receiving validation of the sensor measurements from the mobile device associated with the authorized health care provider, and populates the EMR with a record of the validation of the sensor measurements to provide a populated EMR as taught by Berardinelli in order to save time, increase efficiency and accuracy of the monitoring process and free clinician from holding the measurement sensor device.

populate EMR with identifying information about a sensor device by its processor, wherein the identifying information comprises at least a model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded from medical data capture device 104. See also [144], medical data capture device 104 sends its model number and all appropriate revisions numbers and unique identification to EMR server 102) in order to determine the health sensor’s capabilities and specific configurations for the health sensor device (see [144] of Gross).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to populate EMR with identifying information of the sensor device by its processor, wherein the identifying information comprises model number of the sensor device as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to populate EMR with identifying information of LeBoeuf’s wireless earpiece by its processor, wherein the identifying information comprises model number of LeBoeuf’s wireless earpiece in order to determine the health sensor’s capabilities and specific configurations for the health sensor device, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
Bellam teaches that it was known in the healthcare medical records art at the time of filing to include: wherein the medical data further comprises a date and time associated with the medical data, and the associated date and time of the medical data (see [61] and Fig. 5, date and time of the medical data are recorded in columns as shown in Fig. 5) in order to arrange medical data by time (see paragraph [11] and [61] of Bellam).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare medical records before the effective filing date of the claimed invention to modify the method of LeBoeuf to 

Regarding claim 2, LeBoeuf further teaches a method:
The method of claim 1 further comprising generating the EMR of the user at the wireless earpieces, wherein the EMR comprises a plurality of fields and wherein a first field of the plurality of fields is associated with the biometric data (see [129] "combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21". Combine information from sensors and generate assessment of the information by sensor module 21, i.e., the wireless earpieces. Also see [80] “heart rate, pulse rate……body temperature”. Also see [119] and Fig. 11, sensor measurements for example psychological data, stress data together with time information can be stored, and displayed on a portable telecommunication device 22. Biometric data is the one of the fields of EMR. Time is also one of the fields of EMR).
LeBoeuf does not explicitly teach:
a second field of the plurality of fields is associated with the model of the wireless earpieces.
Gross teaches that it was known in the health monitoring art at the time of filing to include a second field of the plurality of fields is associated with the model of the sensor device (see [97], device manufacturer, model number and firmware revision are all part of the patient medical records recorded 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the method of LeBoeuf to include a second field of the plurality of fields is associated with the model of the wireless earpieces as taught by Gross in order to determine the health sensor’s capabilities and specific configurations for the health sensor device. As in Gross, it is within the capabilities of one of ordinary skill in the art to generate the EMR of the user at LeBoeuf’s wireless earpieces, wherein the EMR comprises a plurality of fields and wherein a second field of the plurality of fields is associated with the model of LeBoeuf’s wireless earpieces in order to determine the health sensor’s capabilities and specific configurations for the health sensor device, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).

Regarding claim 3, LeBoeuf further teaches a method:
The method of claim 2 further comprising populating the EMR with patient identifying information in a third field of a plurality of fields of the EMR, the populating the EMR with patient identifying information performed by the processor of the wireless earpieces (see [104] "personalized information such as name, birth date, address, and the like").
Regarding claim 4, LeBoeuf further teaches a method:
The method of claim 1, wherein the biometric data include at least pulse, blood pressure, temperature, and user experienced forces (see [80] “heart rate, pulse rate……body temperature”).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Rodriguez discloses wearable medical devices for document viewing.
Ortiz discloses wearable sensors for validation of healthcare providers and updating medical records.
Ballantyne discloses communication between monitoring sensors and healthcare professional.
O'Keefe et al. (U.S. Patent App. Pub. No. 20150149207 discloses healthcare monitoring with prescription from healthcare providers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686